Title: To George Washington from James Duane, 10 October 1780
From: Duane, James
To: Washington, George


                  
                     My Dear General
                     Philadelphia 10th October 1780
                  
                  Yesterday I had the Honour of your Excellency’s very friendly
                     Letter of the 4th Instant for which be pleased to accept my warmest Thanks.
                  Before this reaches your Hands you will have received the new
                     Arrangement of the Army. submitted, as it is, to your Opinion it is only to be
                     considered as an Essay open to such Alterations as you may suggest. The
                     Intention of a Majority of Congress was clear that it woud be too hazardous to
                     risk the Defence of America on the practicability of drawing an Army for the
                     War into the Field by the first of January: the Alternative therefore, as you
                     will find it guarded, was thought necessary tho’ All admitted a permanent Force
                     to be most desireable. I saw and explained the danger of an Alternative however cautiously expressed. The States
                     may think they do enough if they comply with either of the Injunctions; and
                     while Men who make Arms a profession, have a
                     prospect of being annually retained, for high premiums, they will hardly tie
                     themselves at once for the War.
                  In the original proposition there was another Alternative—for the
                     war, or for three years, besides that which gives
                     your Excellency so much and such just Apprehension: This last was rejected by a
                     Majority: perhaps unfortunately as in the opinion of many it strengthened the
                     Reasons for the annual Supply By drafts. I do not think it too late to correct
                     this Error if pointed out with the Force that every thing falls from your Pen.
                  The manner of Reduction is I am confident liable to great
                     Objection, and I have no doubt, but you will suggest a Rule or principle as Seniority or any thing you may think better, which
                     will avoid the difficulty you suggest and meet with Approbation: for I do not
                     conceive that a single member will be tenacious of the provision on this
                     Article. Indeed I am perswaded that your Excellency’s Representations on this
                     and every Subject will have as much Influence as you can wish, and that on this
                     particular Occasion nothing but a Clear Conviction of Impracticability will
                     induce Congress to overrule your Opinion.
                  A false Estimate of the power and Perseverance of our Enemies was
                     friendly to the present Revolution: and inspired that Confidence of Success, in
                     all Ranks of people, which was necessary to unite them in so arduous a Cause.
                     you cannot forget the Opinions which were Current on this Floor at the first
                     and second Congresses and how firmly they established this Error. We seem to
                     part with it with Reluctance; it still hangs heavy upon us; and has produced
                     the Indecision the Expediants and the Debility of which you complain. I hope
                     Misfortunes and distresses will at length rouse us to Just Sentiments and
                     vigorous Exertions; and with your Excellency I pray God That the fatal Delusion
                     which has marked our Conduct may end here.
                  When the Enemy turn their Eyes to the Southward they see too much
                     Imbecility not to be encourged to attempt to extend their Conquest and
                     improve Advantages which they have derived in no small Degree from our own
                     Temerity and Misconduct: I believe we shall not want Men to oppose them, Virginia having made Efforts the Expansiveness of
                     which is incredible, and North Carolina being equally disposed to
                     act vigorously tho’ not so capable to raise their Quota for
                     a fixed and certain period. I wish we may have it in our power to provide the
                     necessary Supplies: your Excellency too well knows and feels our difficulties
                     and Embarrasments, and that they are only to be surmounted by great Exertions.
                     I flatter myself that you do me no more than Justice in believing that Duty and
                     Inclination equally demand my Assiduous Endeavours to correct our past Errors
                     and draw forth our Resources.
                  I am much obliged to your Excellency for your Account of the
                     Interview at Hartford; and beg you to believe that no Man can be with greater
                     Affection and personal Estatchment, than I am—My Dear
                     General Your Most Obedient and very humble Servant
                  
                     Jas Duane
                  
               